9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on December 16, 2020. 
Response to Arguments
Applicant’s arguments, see Pgs. 4-6, filed December 16, 2020, with respect to the rejection(s) of claim(s) 12-22 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sawyer (U.S. 4,490,200). Regarding claim 12, Applicant argues Koga does not disclose a back panel since plate 20 is at the top and not the back. However, Koga discloses in [0019] that plate 20 is an upper back plate. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites the limitation of “a side of a cart of the mobile apparatus” which renders the claim indefinite. The cart of the mobile apparatus, the X-ray detector, and mobile apparatus are recited passively. The claim fails to particularly point out whether or not the cart, the X-ray detector, and the mobile apparatus are part of the claimed invention. As currently written, the claim does not recite that the system further comprises the cart, the X-ray detector or the mobile apparatus. Claims 13, and 15-22 are rejected by virtue of their dependency.
Regarding claim 14, the claim recites the limitation “an existing storage bin of the cart” which renders he claim indefinite. The limitation directed to “an existing storage bin of the cart” is recited passively. As currently written, the claim does not particularly point out whether or not the system further comprises an existing storage bin. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (JP 2012215699; all notations directed to translated Koga) in view of Araki (U.S. 2004/0066899) and Sawyer (U.S. 4,490,200).
Regarding claim 12, as best understood:
Koga discloses a protective bag dispensing system for bagging a flat panel cassette detector of a mobile X-ray apparatus, the protective bag dispensing system comprising: 

a front panel (Fig. 1, #26) joined to the back panel (Fig. 1, #19 and #20) to define a cavity to support and accommodate an X-ray detector while the X-ray detector is being bagged (Translated Koga; [0026]-[0027], detector is supported while being bagged); 
a bag holder that holds a stack of protective bags (Translated Koga; [0018], large number of cassette storage bags), protective bags in the stack of protective bags (Translated Koga; [0018], large number of cassette storage bags stored) being individually and removably attached at a top side (Translated Koga; [0018]-[0019], storage bags are removable) and thereof to allow a protective bag to be removed from the stack of protective bags while the X-ray detector is inserted into the protective bag (Translated Koga; [0018]-[0019], storage bag removal);
 wherein the back panel has dimensions that exceed a size of the protective bag (Fig. 1, back panel #19 and #20 larger than bag #12), and the size of the protective bag exceeds a size of the X-ray detector being bagged (Translated Koga; [0008], storage bag exceeds the size of detector cassette).
However, Koga fails to disclose a back panel mountable against a side of a cart of the mobile X-ray apparatus, segments connected by a hinge.
Araki teaches a back panel mountable against a side of a cart of the mobile X-ray apparatus ([0034], storage box attached to carriage). 
Sawyer teaches segments connected by a hinge (Col. 4, lines 32-55, panel segments are connected together using a hinge).

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the cassette bag storage of Koga with the hinge taught by Sawyer in order to increasing efficiency of the system by improving the portability and storage (Sawyer; Col. 3, 11-24). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 20, as best understood:
The combination of Koga, Araki, and Sawyer discloses the protective bag dispensing system according to Claim 12, further comprising spacer elements (Translated Koga; [0021]-[0022], latch rods) located on the back panel (Translated Koga; [0021]-[0022], latch rods) to separate an upper area of the front panel from the back panel by a distance that allows insertion of the X- ray detector into the cavity (Translated Koga; [0021]-[0022], latch rods allow cassette to be inserted into storage bag).
Regarding claim 21, as best understood:
The combination of Koga, Araki, and Sawyer discloses the protective bag dispensing system according to Claim 12, wherein the front panel defines a strap (Koga; Fig. 5, #44) located at an upper area of the back panel (Koga; Fig. 5, #44 located at a top portion).
Regarding claim 2, as best understood:
The combination of Koga, Araki, and Sawyer discloses the protective bag dispensing system according to Claim 12, wherein the back panel includes a rim (Koga; Fig. 1, #24) at the .
Claims 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (JP 2012215699; all notations directed to translated Koga) in view of Araki (U.S. 2004/0066899) and Sawyer (U.S. 4,490,200) as applied to claim 12 above, and further in view of Boyles (U.S. 2009/0090645).
Regarding claim 13, as best understood:
The combination of Koga, Araki, and Sawyer discloses the protective bag dispensing system according to Claim 12, wherein the back panel includes an upper segment (Translated Koga; [0019], upper back plate) and a lower segment (Translated Koga; [0019], lower back plate).
However, the combination of Koga, Araki, and Sawyer fails to disclose the upper segment including a fixer that attaches the upper segment to the side of the cart.
Boyles teaches the upper segment (Fig. 2, upper portion of #111) including a fixer (Fig. 2, #150) that attaches the upper segment to the side of the cart ([0023], tote can be used with any portable diagnostic device).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the dispensing system of Koga, Araki, and Sawyer with the fixer taught by Boyles in order to prevent radiation supplies from being damaged and contaminated (Boyles; [0012] and [0022]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16, as best understood:
.
Allowable Subject Matter
Claims 14-15, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Koga (JP 2012215699; all notations directed to translated Koga), Araki (U.S. 2004/0066899), Sawyer (U.S. 4,490,200) and Boyles (U.S. 2009/0090645).
Regarding claim 14, as best understood:
The combination of Koga, Araki, Sawyer, and Boyles discloses the protective bag dispensing system according to Claim 13.
However, the combination of Koga, Araki, Sawyer, and Boyles fails to disclose wherein the fixer includes a fixing portion that is removably inserted and fixed to an existing detector storage bin of the cart.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome 112(b) rejection above, and rewritten in independent form to include all of the limitations of the base claim and any intervening claim. Claim 15 is indicated as allowable by virtue of its dependency. 
Regarding claim 17, as best understood:
The combination of Koga, Araki, Sawyer, and Boyles discloses the protective bag system according to claim 16. 
However, the combination of Koga, Araki, Sawyer, and Boyles fails to disclose wherein the lower segment of the back panel extends toward the side of the cart when the protective bag dispensing system is in a closed position.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 18, as best understood:
The combination of Koga, Araki, and Sawyer discloses the protective bag system according to claim 16. 
However, the combination of Koga, Araki, and Sawyer fails to disclose wherein the back panel includes a rectangular panel made of a flexible material such that the back panel is able to flex towards the side of the cart.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome 112(b) rejection above, and rewritten in independent form to include all of the limitations of the base claim and any intervening claim. 

Conclusion

Patnode (U.S. 5,123,535)- Holder for X-ray cassettes. 
Morasse (U.S. 6,126,314)- X-ray cassette holder.
Takata (U.S. 2013/0318914)- Automatic cover wrapping for X-ray detectors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884